Citation Nr: 1541106	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-00 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome (left knee disability).

4.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome (right knee disability).

5.  Entitlement to a rating in excess of 10 percent for hemorrhoids prior to September 1, 2013, and 0 percent (noncompensable) thereafter.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to February 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

On November 26, 2012, the Veteran submitted correspondence that is properly construed as a timely notice of disagreement (NOD) with the RO's August 2012 rating decision that, in pertinent part, denied service connection for hearing loss.  In the correspondence, the Veteran stated that he "is appealing percentage [sic] awarded for . . .  hearing loss."  Even though the August 2012 rating decision denied service connection for hearing loss, the Board finds that the Veteran's correspondence clearly demonstrates dissatisfaction and disagreement with the RO's decision.  See 38 C.F.R. § 20.201 (2015).  A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2015).  To date, no SOC has been furnished regarding the issue of entitlement to service connection for hearing loss.  Because the November 2012 NOD placed the issue in appellate status, the matter must be remanded for the agency of original jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In October 2013, the Veteran raised the issue of whether he was unemployable due to service-connected disabilities.  The Board takes jurisdiction of the issue of entitlement to a TDIU because it is part and parcel to the issues on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

On November 29, 2013, the RO increased the disability rating for PTSD to 70 percent; increased the disability rating for hemorrhoids to 10 percent; and assigned earlier effective dates for the award of service connection for the left knee disability and tinnitus.  As these increases and earlier effective dates did not satisfy in full the issues on appeal, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for hearing loss, an increased rating for PTSD, and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The left and right knee disabilities have manifested by limitation of flexion at most to 125 degrees, even considering painful motion and other factors; ankylosis, recurrent subluxation or lateral instability, dislocation or removal of semilunar cartilage, limitation of extension, impairment of the tibia and fibula, or genu recurvatum have not been shown.

2.  Hemorrhoids have manifested by small skin tags and occasional hemorrhoids with intermittent bleeding and pain; large or thrombotic, irreducible hemorrhoids with excessive recurrences have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

2.  The criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024 (2015).
3.  The criteria for a rating in excess of 10 percent for hemorrhoids prior to September 1, 2013, and 0 percent (noncompensable) thereafter have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

As to the claim for entitlement to an initial increased rating for a left knee disability, the appeal arises from a disagreement with the initially assigned disability after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

As to the claims for entitlement to increased ratings for a right knee disability and hemorrhoids, a standard April 2012 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).  The Veteran was provided VA medical examinations in April 2012 and May 2012.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.


II.  Evaluation of Knee Disabilities

The Veteran seeks an initial rating in excess of 10 percent for his left and right knee disabilities.  The left knee disability is currently rated under Diagnostic Code 5260 and the right knee disability is rated under Diagnostic Code 5024.  Both Codes evaluate the knee disabilities on the basis of limitation of motion of the knee joint.  For limitation of flexion of the leg, a noncompensable (zero percent) rating is warranted if flexion is limited to 60 degrees; a 10 percent rating is warranted if flexion is limited to 45 degrees; a 20 percent rating is warranted if flexion is limited to 30 degrees; and a 30 percent rating is warranted if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).  The knee may also be rated under limitation of extension of the leg.  A noncompensable rating is warranted if extension is limited to 5 degrees; a 10 percent rating is warranted if extension is limited to 10 degrees; a 20 percent rating is warranted if extension is limited to 15 degrees; a 30 percent rating is warranted if extension is limited to 20 degrees; a 40 percent rating is warranted if extension is limited to 30 degrees; and a 50 percent rating is warranted if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  (Full range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71 (Plate II) (2015).)  Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2015); DeLuca, 8 Vet. App. at 206-07.  Also with arthritis or periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

At an October 2011 private examination, the Veteran reported bilateral knee clicking and pain, which intensifies with prolonged weightbearing and sitting.  He also reported that his right knee gives out unpredictably.  The examiner reported that the Veteran was able to perform flexion normally with both knees; however, he noted popping and clicking on motion.  See Dr. Yocom (October 26, 2011).

At an April 2012 VA examination of the right knee, the Veteran reported knee pain and some clicking, but that he had not sought treatment since 2004.  On physical examination, right knee flexion was to 140 degrees, without objective evidence of painful motion, and extension ended at 0 degrees or without any degree of hyperextension or painful motion.  The examiner reported that there was no additional limitation of motion on repetitive use testing.  Additionally, there was no functional impairment due to factors such as weakened movement, fatigability, or swelling.  The examiner reported that joint stability tests were normal bilaterally.  The examiner concluded that there is no evidence or history of recurrent patellar subluxation or dislocation or other tibial and/or fibular impairment.  The examiner concluded that the right knee disability did not impact the Veteran's ability to work.

At a May 2012 VA examination, the Veteran reported bilateral knee pain and clicking.  On physical examination, left and right knee flexion was to 130 degrees, with objective evidence of painful motion at 130 degrees, and extension ended at 0 degrees or without any degree of hyperextension or painful motion.  Left and right knee flexion reduced to 125 degrees on repetitive use testing.  The examiner reported that excess fatigability and painful movement contributed to the Veteran's knee disabilities.  The examiner reported that joint stability tests were normal bilaterally.  The examiner concluded that there is no evidence or history of recurrent patellar subluxation or dislocation or other tibial and/or fibular impairment.  The examiner opined that the left knee disability would moderately impact the Veteran's ability to perform physical labor that required activities such as lifting, yardwork, getting on and off vehicles, or stress on the left knee.  He noted, however, that the knee disability would only affect his ability to perform sedentary work to the extent that he would have to get up and change position to stretch for comfort.

During the appeal period, left and right knee flexion was limited at most to 125 degrees with consideration of painful motion and excess fatigability based on the May 2012 VA examination.  Accordingly, the criteria for a 20 percent rating for limitation of flexion, the next higher rating available, which requires flexion limited to 30 degrees, have not been met.  Moreover, a separate rating for limitation of extension is not warranted as limitation of extension approximating 5 degrees or worse has not been shown by the evidence.

With regard to the issue of whether disability ratings in excess of 10 percent are warranted on the basis of functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45, see also DeLuca, 8 Vet. App. at 202, the Board concludes that the Veteran's current 10 percent disability ratings contemplate his current functional impairment.  

The April 2012 and May 2012 VA examiners addressed additional functional loss.  The April 2012 VA examiner noted that the Veteran did not experience functional loss and the May 2012 examiner noted that the Veteran experienced pain on movement excess fatigability.  The examiner reported that these factors contributed to the Veteran's limitation of motion.  Nonetheless, there is no indication of functional impairment beyond the limitation to range of motion reflected in range of motion measurements recorded in the examination reports.  The Board finds that the Veteran's left and right knee disabilities are not manifested by symptoms, including functional loss, that more nearly approximate the criteria for the next higher ratings.

The Board also considered entitlement to a separate rating based on recurrent subluxation and lateral instability under Diagnostic Code 5257.  The Veteran is competent to report that his right knee feels like it gives out, which is within the realm of his personal experience.  See Dr. Yocom (October 26, 2011); 38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, on recurrent subluxation and lateral instability are not simple medical conditions the Veteran is competent to self-diagnose, because the diagnoses fall outside the realm of common knowledge of a lay person, that is, the diagnoses cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Accordingly, he is not competent to self-diagnose on recurrent subluxation and lateral instability and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The competent medical evidence of record pertaining to the presence on recurrent subluxation and lateral instability consists of the medical treatment records, namely, Dr. Yocom's October 2011 opinion and the April and May 2012 VA examiners' opinions.  Significantly, the medical records, including the Veteran's VA and private treatment records and records from the Social Security Administration are absent any objective evidence or finding of on recurrent subluxation and lateral instability.  In fact, the April 2012 and May 2012 VA examiners affirmatively found that the Veteran does not have on recurrent subluxation and lateral instability.  Moreover, the May 2012 VA examiner reported that x-ray evidence confirms that the Veteran does not have on recurrent subluxation and lateral instability.

As the medical evidence of record affirmatively shows the absence of lateral instability or subluxation, a separate rating is not warranted under Diagnostic Code 5257.

The Board has considered other potentially applicable diagnostic codes.  However, as the evidence shows that the Veteran's left and right knee disabilities were not manifested by ankylosis, dislocation or removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, disability ratings are not warranted under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263.  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Board finds that the first, threshold Thun element is not satisfied here.  The Veteran's service-connected knee disabilities are manifested by signs and symptoms such as pain, popping, weakness, fatigability and lack of endurance, which impairs his ability to carry weight and to perform tasks.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably contemplate the Veteran's disability picture as set forth by objective examination findings and his medical examiners and providers.  In short, there is nothing exceptional or unusual about the Veteran's knee disabilities.  The rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

In sum, the preponderance of the evidence is against the claims for ratings in excess of 10 percent for the left and right knee disabilities; there is no doubt to be resolved; and increased ratings are not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

III.  Evaluation of Hemorrhoids

The Veteran seeks a rating in excess of 10 percent for hemorrhoids prior to September 1, 2013, and 0 percent (noncompensable) thereafter, which are currently rated under Diagnostic Code 7336.

Under Diagnostic Code 7336, mild or moderate external or internal hemorrhoids warrant a noncompensable (zero percent) rating.  Large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences, warrant a 10 percent rating.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, warrant a 20 percent rating, which is the maximum schedular rating for hemorrhoids.

A November 2010 VA treatment record shows small hemorrhoids.

At an April 2012 VA examination, the Veteran reported rectal discomfort and reported that he feels like he has protruding hemorrhoids.  Physical examination revealed mild skin tags, but no external or palpable internal hemorrhoids.

A September 2012 VA treatment record shows no external hemorrhoids or evidence of fissures.

A January 2013 VA treatment record shows painful external hemorrhoids; however, a February 2013 VA treatment record shows small skin tags but no external hemorrhoids or fissures.

The Veteran's symptomatology does not more nearly approximate the criteria for a 10 percent rating, which requires hemorrhoids that are (i) large or thrombotic, (ii) irreducible, and (iii) present with excessive redundant tissue, evidencing frequent recurrences.

During the pendency of the appeal the Veteran's disability manifested by small skin tags and occasional hemorrhoids with intermittent bleeding and pain.  The Veteran does not contend and the evidence does not suggest that the disability manifest by large or thrombotic, irreducible hemorrhoids with frequent recurrences.  In fact, medical providers have consistently characterized the Veteran's hemorrhoids as small or not present.

Absent sufficient evidence of large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences, the criteria for schedular 10 percent rating have not been met at any point during the pendency of the appeal.  Additionally, there is no evidence of persistent bleeding and with secondary anemia or with fissures to support a 20 percent rating.  

The Board has also considered whether the Veteran's disability has presented an exceptional or unusual disability picture during the period under review as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell, 9 Vet. App. 337, 338-39.  

Here, the rating criteria for hemorrhoids reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is accordingly adequate.  Thun, 22 Vet. App. at 115.

For the reasons cited above, the preponderance of the evidence is against the claim for a rating in excess of 10 percent for hemorrhoids prior to September 1, 2013, and compensable rating thereafter, as the Veteran's symptomatology more closely approximates the criteria for a noncompensable disability rating rather than a 10 or 20 percent rating throughout the pendency of the claim.  Thus, there is no doubt to be resolved and a rating in in excess of 10 percent for hemorrhoids prior to September 1, 2013, and compensable rating thereafter is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial rating in excess of 10 percent for a left knee disability is denied.

A rating in excess of 10 percent for a right knee disability is denied.

A rating in excess of 10 percent for hemorrhoids prior to September 1, 2013, and 0 percent (noncompensable) thereafter is denied.


REMAND

As discussed in the Introduction, the Veteran submitted timely NOD to the RO's August 2012 rating decision that denied service connection for hearing loss.  To date, no SOC has been furnished for this issue.  As the timely NOD placed this issue in appellate status, this matter must be remanded for the AOJ to issue a SOC.  See Manlincon, 12 Vet. App. at 240-41.

The evidence indicates that the Veteran's PTSD may have worsened since his last VA examination in May 2012.  A May 2012 VA examiner reported that the Veteran's PTSD manifested with depressed mood; suspiciousness; chronic sleep impairment; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and inability to establish and maintain effective relationships.  The examiner opined that symptoms of the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  In November 2012, the Veteran was invited to resign after engaging in two physical fights with coworkers.  Subsequent psychiatric evaluations by Dr. W. Anderson show GAF scores as low as 42.  On January 7, 2015, the Veteran's caregiver reported that he frequently talks about killing himself.  While the Veteran has demonstrated a progressive history of difficulty with relationships and physical violence, this is the first evidence suggestive of suicidal or homicidal ideation.  As the evidence suggests a material change in the disability, reexamination is warranted under 38 C.F.R. § 3.327 (2015).

The Veteran's claim for TDIU is also remanded, as it is inextricably intertwined with his claim for a higher rating for PTSD.  

Upon remand, the AOJ is to obtain current treatment records from November 23, 2013.  38 C.F.R. § 3.159 (c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from November 23, 2013.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination by an appropriate professional.  The examiner is to identify the current severity of the Veteran's service-connected PTSD.  The examiner is to review the entire claims file.  The examination report must include a complete rationale for all opinions expressed.

The examiner is to elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the Veteran's PTSD and other service-connected disabilities impact his ability to work.

The examiner is to address psychiatric evaluations by Dr. Wende Anderson, dated December 2012 and May 2014.

3.  Prepare an SOC in accordance with 38 C.F.R. § 19.29 (2015) regarding the issue of entitlement to service connection for hearing loss.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the notice of disagreement.  This issue should be returned to the Board only if the Veteran files a timely substantive appeal. 

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue the Veteran a supplemental statement of the case and afford him an appropriate period in which to respond before returning the case to the Board.  
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


